        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 1 of 24
                                                         Receipt number 9998-5144054


        IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              )
TONY ROWE,                    )
ALIEU JALLOW,                 )
KARLETTA BAHE,                )
JOHNNY DURANT,                )
JESSE A. McKAY III,           )
GEORGE DEMARCE,               )
JACQUIE DEMARCE,              )
     Plaintiffs,              )
v.                            )
                              )                                    19-67 C
                              )                     Case No. ________________
THE UNITED STATES OF AMERICA, )                     Collective Action
                              )
                              )
Defendant.                    )



                                  COMPLAINT


      COME NOW Plaintiffs Tony Rowe, Alieu Jallow, Karletta Bahe, Johnny

Durant, Jesse A. McKay, III, George DeMarce, and Jacquie DeMarce, on

behalf of themselves and on behalf of all others who are similarly situated, and bring

this Complaint pursuant to the Fair Labor Standards Act (29 U.S.C. § 201 et seq.).

Plaintiffs and those similarly situated are all bargaining unit employees or were

bargaining unit employees of the Federal Indian Service Employees Union

(“FISE”), working for the Bureau of Indian Affairs, Bureau of Indian Education, or

the Office of the Secretary/Office of the Special Trustee for American Indians at all


                                          1
           Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 2 of 24



relevant times during the partial government shutdown and lapse of appropriations

that began on December 22, 2018 and that is ongoing as of the date of the filing of

this Complaint. Plaintiffs and those similarly situated, all of whom are “excepted”

or “essential” employees for purposes of the ongoing shutdown and furlough, have

been required to work without timely pay and/or without overtime pay because of

the lapse in appropriations since December 22, 2018. They are entitled to all

unpaid wages and overtime, liquidated damages, and interest. In further support

of their Complaint, Plaintiffs allege as follows:

                                      PARTIES

      1.       Plaintiff Tony Rowe is, and was at all relevant times, employed as a

corrections officer for the Department of Interior, Bureau of Indian Affairs. Since

December 22, 2018 through the date of filing of this Complaint, he has been

required to work all of his regularly scheduled work days, which comprises 80

hours of work per pay period, and has worked over 30 hours of overtime during the

same time frame. Mr. Rowe has not been compensated for any of his work since

the shutdown began. On January 11, 2019, Mr. Rowe’s paycheck for the pay period

ending January 5, 2019 was issued showing a payment amount of 0.00. Pursuant

to 29 U.S.C. § 216(b), Mr. Rowe has provided his written consent to be a party

plaintiff. That written consent is appended to this Complaint.

      2.       Plaintiff Aliu Jallow is, and was at all relevant times, employed as a

corrections officer for the Department of Interior, Bureau of Indian Affairs. Since

                                           2
           Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 3 of 24



December 22, 2018 through the date of filing of this Complaint, he has been

required to work all of his regularly scheduled work days and has worked over 70

hours of overtime during the same time frame.             Mr. Jallow has not been

compensated for any of his work since the shutdown began. Pursuant to 29 U.S.C.

§ 216(b), Mr. Jallow has provided his written consent to be a party plaintiff. That

written consent is appended to this Complaint.

      3.       Plaintiff Karletta Bahe is, and was at all relevant times, employed as a

corrections officer for the Department of Interior, Bureau of Indian Affairs. Since

December 22, 2018 through the date of filing of this Complaint, she has been

required to work all of her regularly scheduled work days and has worked overtime

during the same time frame. Ms. Bahe has not been compensated for any of her

work since the shutdown began. Pursuant to 29 U.S.C. § 216(b), Ms. Bahe has

provided his written consent to be a party plaintiff. That written consent is

appended to this Complaint.

      4.       Plaintiff Johnny Durant is, and was at all relevant times, employed as

a police officer for the Department of Interior, Bureau of Indian Affairs. Since

December 22, 2018 through the date of filing of this Complaint, he has been

required to work all of his regularly scheduled work days and has worked overtime

during the same time frame. Mr. Durant has not been compensated for any of his

work since the shutdown began. Pursuant to 29 U.S.C. § 216(b), Mr. Durant has



                                           3
           Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 4 of 24



provided his written consent to be a party plaintiff. That written consent is

appended to this Complaint.

      5.       Plaintiff Jesse K. McKay, III is, and was at all relevant times, employed

as a corrections officer for the Department of Interior, Bureau of Indian Affairs.

Since December 22, 2018 through the date of filing of this Complaint, he has been

required to work all of his regularly scheduled work days and has worked overtime

during the same time frame. Mr. McKay has not been compensated for any of his

work since the shutdown began. Pursuant to 29 U.S.C. § 216(b), Mr. McKay has

provided his written consent to be a party plaintiff. That written consent is

appended to this Complaint.

      6.       Plaintiff George DeMarce is, and was at all relevant times, employed

as a corrections officer for the Department of Interior, Bureau of Indian Affairs.

Since December 22, 2018 through the date of filing of this Complaint, he has been

required to work all of his regularly scheduled work days and has worked overtime

during the same time frame. Mr. DeMarce has not been compensated for any of

his work since the shutdown began. Pursuant to 29 U.S.C. § 216(b), DeMarce has

provided his written consent to be a party plaintiff. That written consent is

appended to this Complaint.

      7.       Plaintiff Jacquie DeMarce is, and was at all relevant times, employed

as a corrections officer for the Department of Interior, Bureau of Indian Affairs.

Since December 22, 2018 through the date of filing of this Complaint, she has been

                                            4
            Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 5 of 24



required to work all of his regularly scheduled work days and has worked overtime

during the same time frame. Ms. DeMarce has not been compensated for any of

her work since the shutdown began. Pursuant to 29 U.S.C. § 216(b), DeMarce has

provided her written consent to be a party plaintiff. That written consent is

appended to this Complaint.

       8.       Defendant, the United States of America, is an “employer” and a

“public agency” as those terms are used in 29 U.S.C. § 203(d) & (x).

                                   JURISDICTION

       9.       This Court has jurisdiction and venue in this case under 28 U.S.C. §

1491(a)(1) as a “claim against the United States founded either upon the

Constitution, or any Act of Congress or any regulation of an executive department

. . . not sounding in tort.”

                               GENERAL ALLEGATIONS

       10.      Since December 22, 2018, starting at 12:01 a.m., Defendant the United

States has been partially shut down and appropriations have lapsed to fund various

agencies. The Bureau of Indian Affairs, Bureau of Indian Education, or the Office

of the Secretary/Office of the Special Trustee for American Indians are all affected

agencies and have experienced a lapse in their appropriations.

       11.      As a result of the shutdown, hundreds of thousands of federal

employees, including thousands of the employees of the above-referenced agencies,



                                           5
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 6 of 24



have been furloughed and prohibited from working until appropriations are

restored.

      12.   Certain employees deemed “essential” or “excepted,” however, have

been required to continue working throughout the shutdown. These “excepted”

or “essential” employees are deemed so pursuant to the Anti-Deficiency Act, which

provides: “An officer or employee of the United States Government or of the

District of Columbia government may not accept voluntary services for either

government or employ personal services exceeding that authorized by law except

for emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342. The Executive Branch is authorized to require “excepted” or

“essential” employees to work during lapses in appropriations.

      13.   Plaintiffs and those similarly situated are all covered employees under

the Fair Labor Standards Act and have been deemed “excepted” or “essential”

pursuant to the Anti-Deficiency Act. As a result, they have been required to work

throughout the furlough and have not been paid their regular wages and/or earned

overtime in a timely fashion. They continue to work without regular pay and/or

overtime pay.

      14.   The Fair Labor Standards Act guarantees to all covered employees the

on-time payment of a minimum wage in addition to overtime pay for all wages

earned. Furthermore, pursuant to the Fair Labor Standards Act, if a covered

employee works and earns regular or overtime wages and is not paid those wages

                                        6
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 7 of 24



on the covered employee’s regularly scheduled paycheck, then a violation of the

Fair Labor Standards Act has occurred.

      15.   Since December 22, 2018, Plaintiff Jallow has been working his

regular schedule, in addition to approximately 70 hours of overtime this pay period,

without pay for all hours worked from December 22, 2018 to date. Plaintiff Jallow

worked overtime on December 22, 2018 and has not been paid for it to date.

Plaintiff Jallow worked the entire pay period from December 23, 2018 to January

5, 2019, and has worked the following pay period as well       Plaintiff Jallow has

continued to work, has not been paid for work performed on December 22, 2018,

and anticipates that he will not be paid on time for any of these wages or the wages

which will become due for subsequent pay periods. The lack of pay has been a

hardship on his and his family, and he has struggled to keep up on his expenses.

For the pay period ending January 5, 2019, of which he worked the full 80 hours in

addition to overtime, he received a paycheck stub reflecting $0.00 as payment.

      16.   Since December 22, 2018, Plaintiff Tony Rowe has worked full time

(80 hours per pay period), in addition to overtime, and has not been paid on time

for regular or overtime wages for that work. Mr. Rowe is facing collection actions

from creditors and has spent hours seeking extensions because he is not receiving

his earned wages and overtime and therefore cannot meet his financial obligations.

      17.   Since December 22, 2018, Plaintiff Karletta Bahe has worked full time

(80 hours per pay period), in addition to overtime, and has not been paid on time

                                         7
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 8 of 24



for regular or overtime wages for that work. She is facing hardship because she is

not receiving her earned wages and overtime and therefore cannot meet her

financial obligations.

      18.    Since December 22, 2018, Plaintiff Johnny Durant has worked full

time (80 hours per pay period), in addition to overtime, and has not been paid on

time for regular or overtime wages for that work. He is facing financial hardship

because he is not receiving his earned wages and overtime and therefore cannot

meet his financial obligations.

      19.    Since December 22, 2018, Plaintiff Jesse A. McKay, III, has worked

full time (80 hours per pay period), in addition to overtime, and has not been paid

on time for regular or overtime wages for that work. He is facing financial hardship

because he is not receiving his earned wages and overtime and therefore cannot

meet his financial obligations.

      20.    Since December 22, 2018, Plaintiff George DeMarce has worked full

time (80 hours per pay period), in addition to overtime, and has not been paid on

time for regular or overtime wages for that work. He is facing financial hardship

because he is not receiving his earned wages and overtime and therefore cannot

meet his financial obligations.

      21.    Since December 22, 2018, Plaintiff Jacquie DeMarce has worked full

time (80 hours per pay period), in addition to overtime, and has not been paid on

time for regular or overtime wages for that work. She is facing financial hardship

                                         8
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 9 of 24



because she is not receiving his earned wages and overtime and therefore cannot

meet her financial obligations.

      22.    The Government shut down is ongoing as of January 14, 2019, and

there are no indications of a resolution.

      23.    For the pay period immediately preceding the filing of this lawsuit,

Plaintiffs and those similarly situated received paystubs indicating they were paid

$0.00 for all regular hours and overtime worked for that pay period.

      24.    In one public setting, President Trump expressed: “I am proud to shut

down the government for border security, Chuck, because the people of this

country don’t want criminals and people that have lots of problems and drugs

pouring into our country. So I will take the mantle. I will be the one to shut it down.

I’m not going to blame you for it. The last time you shut it down, it didn’t work. I

will take the mantle of shutting down.” (statements made by President Trump to

Senate Minority Leader Charles Schumer.)

       (https://www.marketwatch.com/story/transcript-of-the-heated-

      exchange-between-trump-pelosi-and-schumer-2018-12-11Retrieved

      January 11, 2019)

      25.    Given that the Chief of the Executive Branch has taken responsibility

and the “mantle” for shutting down the government and given the state of current

negotiations regarding resumed appropriations, there is evidence the denial of pay

is willful and not the result of mere negligence or oversight. Plaintiffs have already

                                            9
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 10 of 24



received pay of $0.00 for the pay period running from December 23, 2018 to

January 5, 2019. It is expected and substantially likely that further paychecks will

be issued with a payment amount of $0.00. These paychecks of $0.00 are for pay

periods in which Plaintiffs worked their full regular schedules, in addition to

overtime.

      26.    All failures by Defendant the United States to pay wages earned on

time will constitute per se violations of the Fair Labor Standards Act. Defendant’s

anticipated failure timely to pay overtime will further violate the Fair Labor

Standards Act.

      27.    In 2017, this Court found the United States to be liable for liquidated

damages under nearly identical circumstances. See Martin v. United States, 130 Fed.

Claim 538 (2017). This Court found that the United States failed to ascertain its

obligations under the Fair Labor Standards Act during the October 2013

government shutdown.

      28.    Upon information and belief, the United States has not taken steps to

obtain the analysis or opinion that this court called for in Martin. No regulations

have been proposed or issued to address the issue. The United States has been on

notice of its obligations as articulated in Martin v. United States but has not taken

any steps to fulfill those obligations.

      29.    Funds are available to pay these wages. Any money owing for wages

earned by Plaintiffs may be paid from the Judgment Fund (31 U.S.C. § 1304). The

                                          10
       Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 11 of 24



Judgment Fund is a permanently appropriated fund that exists for the purpose of

paying judgments or settlements.

                   COLLECTIVE ACTION ALLEGATIONS

      30.    The representative Plaintiffs in this action all belong to the bargaining

unit covered by the FISE.       The FISE bargaining unit includes hundreds of

employees who have the same claim against the United States because they are

essential employees who: (i) worked and earned wages in one or more pay period

during the shutdown, and (ii) have not been, or anticipate that they will not be, paid

timely for overtime and/or regular wages earned and due for payment during the

shutdown. The members of the proposed collective action, like the representative

Plaintiffs, have received a pay stub reflecting 0.00 for the pay period ending January

5, 2019, even though they have worked their regular hours in addition to overtime.

      31.    As discussed above, there is a substantial likelihood that the United

States will continue not pay wages on time for one or more pay periods as a result

of the shutdown. Consequently, the representative Plaintiffs and all those similarly

situated (i.e. the FISE bargaining unit employees who are “essential” or “excepted”

who have worked and will work during the shut down and who will not be timely

paid) will suffer the same legal harm, based on the same set of facts, and will seek

the same set of remedies.

      32.    All minimum wage and overtime wage amounts being claimed can be

calculated using Defendant the United States’ payroll data. In like fashion, the

                                         11
       Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 12 of 24



liquidated damages to which Plaintiffs are entitled can be readily calculated using

the United States’ payroll data.

      33.    Aside from payroll calculations, virtually all other factual and legal

issues are common to representative Plaintiffs and all those similarly situated.

      34.    Because of the high number of FISE bargaining unit employees who

are or will be affected by the shutdown and whose claims involve the same

questions of law and fact, the most efficient way to adjudicate Plaintiffs’ claims for

unpaid wages and liquidated damages is through a collective action. It is expected

that the proposed collective action will comprise more than 400 individuals. Their

claims will be essentially indistinguishable except with reference to matters of

determining hours and rates using the United States’ payroll calculations.

      35.    The FISE is the exclusively bargaining agent for all bargaining unit

employees with respect to matters of employment. Undersigned counsel has been

authorized by the FISE to represent the bargaining unit employees of the FISE in

this action. Additionally, the FISE has the capability of communicating efficiently

with bargaining unit employees to provide all required notices of this collective

action. Defendant the United States has similar capabilities of communicating with

all members of the collective action using the employees’ government-issued email

address. The Parties are therefore capable of efficiently and timely provided all

notices necessary for the members of the collective action.



                                         12
       Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 13 of 24



            COUNT I – FAILURE TO PAY OVERTIME WAGES

      36.       Plaintiff incorporates the preceding paragraphs as though fully set

forth herein.

      37.       The Fair Labor Standards Act requires the United States to pay wages

at an overtime rate for all work done beyond certain applicable thresholds.

      38.       Plaintiffs were required to work overtime on December 22, 2018 and

during the subsequent pay periods during the shutdown.

      39.       Defendant the United States failed to pay Plaintiffs overtime wages

earned on December 22, 2018, on their regularly scheduled pay day. Defendant the

United States also failed to pay overtime wages for the overtime Plaintiffs worked

in the pay period from December 23, 2018 to January 5, 2019. Plaintiffs received

paycheck stubs reflecting a payment of $0.00 for the pay period, even though

Plaintiffs performed the work and earned the wages, including the overtime wages.

      40.       There is also a substantial likelihood that Defendant the United States

will continue to fail to pay Plaintiffs the overtime wages earned in future pay

periods on regularly scheduled pay days because all public sources have indicated

that Congress and the President are nowhere near an agreement on legislation to

resume appropriations to the affected agencies.

      41.       These failures to pay do and will constitute per se violations of the Fair

Labor Standards Act and will entitle Plaintiffs to payment of all minimum wages

and overtime earned.

                                             13
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 14 of 24



       42.   Upon information and belief, the United States has not performed any

analysis regarding its obligations to pay overtime wages to essential employees

during a shutdown, even though this Court has previously found the United States

liable under essentially identical circumstances.      Nor have any regulations

addressing the issue been proposed or promulgated.

       43.   The Defendant the United States should be held liable for a penalty of

liquidated damages under the Fair Labor Standards Act with respect to these

failures to pay overtime wages on time because the United States has already been

found liable in the past under identical circumstances in 2017. The United States

has been on notice regarding such liability and has failed to perform the required

analysis of its obligations under the Fair Labor Standards Act.          Moreover,

President Donald Trump has made multiple public statements in his capacity as

Chief of the Executive Branch, taking responsibility for the shutdown. Such willful

and deliberate actions by the Chief Executive, which naturally have left Plaintiffs

in the position of working regular and overtime without pay, to the detriment of

their families and their personal finances, support a penalty of liquidated damages.

       44.   The United States’ violations of the Fair Labor Standards Act are

willful or with reckless disregard for the requirements of the Fair Labor Standards

Act.

       45.   Plaintiffs are therefore entitled to monetary damages and liquidated

damages.

                                        14
         Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 15 of 24



   COUNT II – FAILURE TO PAY A MINIMUM WAGE TO COVERED
                         EMPLOYEES

       46.      Plaintiff incorporates the preceding paragraphs as though fully set

forth herein.

       47.      The Fair Labor Standards Act mandates that all non-exempt workers

be paid a minimum wage as determined by statute and by United States

Department of Labor regulations, and that earned minimum wages be paid timely.

       48.      Plaintiffs have been required to work and have earned wages during

the shutdown.

       49.      Plaintiffs have worked the entire pay period from December 23, 2018

to January 5, 2019 but received paycheck stubs reflecting $0.00 in pay.

       50.      Plaintiffs continue to work their full-time schedules and overtime and

anticipate that they will receive paychecks of $0.00 for the current and subsequent

pay periods as well.

       51.      Because of the ongoing nature of the government shutdown, which

has now continued for twenty-four days, there is a substantial likelihood that

essential workers who earned wages in one or more pay periods during the

government shutdown will not be paid any wages on the date of their regularly

scheduled paychecks. There is no indication regarding when such wages will be

paid, if at all.




                                           15
        Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 16 of 24



       52.    For each regularly scheduled payday which passes without payment

of wages, the United States will have committed a per se violation of the Fair Labor

Standards Act. These violations will continue as long as the shutdown is in effect.

       53.    As stated above, the public comments of Congressional leadership,

President Donald J. Trump, and White House Staff, indicate that an end to the

shutdown is not likely to be imminent.

       54.    Because of the per se nature of the Fair Labor Standards Act violations

at issue, and because the United States has been subject to identical liability in

recent years, liquidated damages are warranted.

       55.    Therefore, Plaintiffs are entitled to both monetary damages and

liquidated damages.



       WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of those

similarly situated, request that this Court enter Judgment against the United States

as follows:

1.     Certifying this matter as a Fair Labor Standards Act Collective Action;

2.     Requiring the United States to make Plaintiffs and all members of the

collective action whole by paying all minimum wages and overtime wages earned

since December 22, 2018 and not paid on time pursuant to the Fair Labor Standards

Act;



                                         16
       Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 17 of 24



3.    Requiring the United States to pay liquidated damages to Plaintiffs and to

all members of the collective action in the amount of all unpaid minimum wages

and overtime wages earned since December 22, 2018 and not timely paid;

4.    Requiring the United States to award Plaintiffs and all members of the

collective action costs and reasonable attorneys’ fees; and

5.    Granting such other relief as this Court deems appropriate.

//
//
//
//
//
//
Dated this 14th day of January 2019.



                                              Respectfully submitted,

                                LAW OFFICES OF MARSHALL J. RAY , LLC


                                       /s/ Marshall J. Ray
                                       Marshall J. Ray
                                       Attorneys for Plaintiff
                                       201 12th Street NW
                                       Albuquerque, NM 87102
                                       (505) 312-7598




                                         17
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 18 of 24
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 19 of 24
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 20 of 24
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 21 of 24
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 22 of 24
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 23 of 24
Case 1:19-cv-00067-PEC Document 1 Filed 01/15/19 Page 24 of 24
